Citation Nr: 9935430	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain. 

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis of both hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1989 to July 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

In November 1997, the RO granted service connection for 
cervical spondylosis at C4-C5.  The RO construed a September 
1998 statement from the veteran's representative as a notice 
of disagreement and in March 1999 provided the veteran with a 
statement of the case.  The veteran has not since perfected 
an appeal to the Board and the issue will not be addressed in 
this decision.  

The veteran was scheduled to appear before the undersigned 
Board member in November 1999 at the RO.  The veteran, 
however, did not appear for that hearing or request 
postponement.  Thus, the request for hearing is considered 
withdrawn.  


FINDINGS OF FACT

1.  Low back strain results in no more than characteristic 
pain on motion.  

2.  Dermatitis of both hands results in no more than 
exfoliation and blistering involving an exposed surface.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for dermatitis of both hands have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation.  Therefore, 
it is not merely the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

I.  Back

Low back strain is evaluated as 10 percent disabling under 
diagnostic code 5295, pertaining to lumbosacral strain.  
Lumbosacral strain warrants a 10 percent evaluation if it 
results in characteristic pain on motion and a 20 percent 
evaluation if it is characterized by muscle spasm on extreme 
forward bending and/or unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

In September 1996, the veteran underwent a VA examination of 
the spine.  He complained of low back pain progressively more 
uncomfortable with flexing and picking up objects.  On 
examination, range of motion of the spine was described as 
excellent.  The veteran was able to flex forward to touch his 
fingers and toes and was also able to extend his back 
"well."  The impression was chronic low back pain which had 
been getting "mildly progressive," although the veteran had 
excellent range of motion in the lumbar spine.  

A May 1997 letter from Alice M. Hillyer, D.C., documents 
treatment for complaints that included low back pain.  Dr. 
Hillyer reported that the veteran had made good progress with 
chiropractic care with a steady decrease in pain and increase 
in function.  

In addition, during a hearing in July 1997 at the RO, the 
veteran complained of back pain.  He indicated that he found 
it difficult to bend down to pick something up and to walk.  
According to the veteran, he would be unable to pick up a 20-
pound object more than six or seven times before "noticing 
it" and would be unable to walk more than a mile on level 
ground, or two miles at "an easy stroll" before 
experiencing problems.  He also indicated that he used over-
the-counter medication for his pain, but did not use 
prescription medication.  

A VA examination in August 1997 revealed that the veteran was 
able to walk, flex and lateral bend well, although he 
reportedly refused to hyperextend, claiming that this 
increased his low back pain.  Heel and toe walking were 
intact, and there was no palpable paraspinal spasm over the 
lumbar spine.  The examiner noted that x-rays demonstrated 
slightly narrowed L5, S1 interspace, characterized as stable 
since the previous examination in 1996.  The diagnosis was 
chronic low back pain without evidence of nerve root 
compression, possibly secondary to degenerative disk of the 
L5, S1 interspace.  The examiner added that the veteran's 
condition was not "disabling to this veteran at this time."  

Based on the rating criteria, the evidence does not warrant a 
higher evaluation.  Although there is evidence that the 
veteran's low back disability results in complaints of pain 
on motion, examination has not revealed muscle spasm on 
forward bending or loss of lateral spine motion as 
contemplated under Diagnostic code 5295 for a 20 percent 
rating.  

The Board has considered the possibility of rating the 
veteran's disability based upon limitation of motion of the 
lumbar spine.  Limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if the limitation is slight 
and a 20 percent evaluation if it is moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Further, under 38 C.F.R. 
§ 4.40 and 4.45, functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 205-57 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation.  

Although the veteran's complaints of pain may be sufficient 
to warrant a 10 percent evaluation, even considering the 
veteran's complaints of pain and the holding of DeLuca, there 
is insufficient symptomatology to characterize the veteran's 
back disability as resulting in limitation of motion 
approximating moderate limitation of motion.  His back pain 
has been described on VA examinations as mildly progressive 
or not disabling in the absence of nerve root pathology.  He 
has apparently responded favorably to chiropractic treatment.  
Taking all these factors into consideration, the veteran's 
back disability appears to result in no more than slight 
subjective complaints of pain and does not result in 
disability warranting more than a 10 percent evaluation.  

II.  Dermatitis

Dermatitis of both hands is evaluated as 10 percent disabling 
under diagnostic code 7806, pertaining to eczema.  Eczema 
warrants a 10 percent evaluation if it results in 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  Eczema warrants a 20 percent 
evaluation if it results in constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

During a VA examination in September 1996, the veteran 
complained of blistering and peeling of the epithelial layer 
of the skin.  A general medical examination revealed no 
blister formation of the skin on the palmar surfaces of the 
hands, although there was palmar erythema and evidence of 
epithelial sloughing.  There was no dorsal or forearm 
involvement.  An examination of the hand, thumb, and fingers 
revealed some blistering and peeling of the palms of the hand 
bilaterally, with healthy skin underneath.  

During a hearing in July 1997, the veteran complained of 
peeling and blistering of the skin of his hands.  He 
indicated that at times, in the winter, the condition of his 
hands caused his skin to become dry, crack open, and bleed.  
The veteran also indicated that he treated the condition of 
his hands with over-the-counter lotion and that he sometimes 
wore rubber gloves at work.  

On a VA examination in August 1997, the veteran complained of 
a rash on the back of the hands and occasionally on the palm 
of the hands.  Examination revealed white dermal papules over 
the hands and fingers, ranging from one to three millimeters 
in diameter.  The diagnosis was chronic folliculitis of 
unknown etiology.  The examiner added that the veteran's 
condition was "not disabling to this veteran at this time."

In the Board's judgment, the evidence does not warrant a 
higher evaluation for the skin condition of the veteran's 
hands.  Although the veteran has complained that his skin 
condition occasionally results in painful cracking of the 
skin when the skin becomes dry, there does not appear to be 
constant exudation or itching extensive lesions or marked 
disfigurement.  The veteran, of course, is entitled to reopen 
his claim for increase at any time and medical evidence of 
flare-ups, such as during cold weather, could be especially 
helpful.  Based on the current record, however, the 
preponderance of the evidence reflects that dermatitis of 
both hands, obviously an exposed surface, is limited to 
exfoliation and occasional blistering or papules in the 
nature of folliculitis.  Such involvement is contemplated by 
the 10 percent rating and does not warrant evaluation in 
excess of 10 percent.  






ORDER

A claim for an evaluation in excess of 10 percent for low 
back strain is denied.

A claim for an evaluation in excess of 10 percent for 
dermatitis of both hands is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

